11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Rudolfo B. Hughes,                            * From the 238th District Court
                                                of Midland County,
                                                Trial Court No. CV55852

Vs. No. 11-20-00046-CV                        * January 27, 2022

CJM Resources, LP and                         * Opinion by Bailey, C.J.
CJM Oil & Gas, Inc.,                            (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the trial court’s order granting the plea to the jurisdiction. Therefore, in
accordance with this court’s opinion, the order of the trial court is in all things
affirmed. The costs incurred by reason of this appeal are taxed against Rudolfo B.
Hughes.